DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Status of Claims
The amendments and arguments filed on 5/5/2022 are acknowledged and have been fully considered.  Claims 1-6 and 9-17 are now pending.  Claims 7-8 are canceled; claims 1-6 and 9-11 are amended; claims 12-17 are withdrawn; no claims are new.
Claims 1-6 and 9-11 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “does not comprise a dyestuff”.  While the specification does generally reference “dye” (see [0004]-[0006]) and defines the term “dye” to be a compound (including a polymer compound) having at least one chromophore and/or fluorophore (see [0107]), the instant specification makes no reference to the term “dyestuff”.  This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “dyestuff”.  The instant specification does not recite or define the term “dyestuff” and it is not clear what materials Applicant considers to be a "dyestuff".  Specifically it is noted that generically "dyestuff" is something which yields a dye orcan be used as a dye. However, the instant specification teaches that the primer can include materials such as peroxides. Hydrogen peroxide generally is considered to be an oxidative hair dye, and also meets the limitation recited by claim 2 of an oxidizing agent. Thus, the term "dyestuff" in view of the instant specification renders as the metes and bounds of the claim unclear.
Claim 1 recites “the non-polymer primer composition comprises one of a reducing agent and an oxidizing agent in combination with a pH of at least 9”.  It is not clear if the claim is requiring both a reducing agent and oxidizing agent are present (i.e. at least one of each) of if the claim is requiring that only one be present (i.e. one oxidizing agent OR one reducing agent).  For purposes of examination, the claim will be interested as requiring either one oxidizing agent or one reducing agent.  Note that if the claim is intended to require both species, claims 2 and 3 will have issues under 35 U.S.C. 112(d) for failing to further limit the subject mater of the claims from which they depend.
Claims 2-6 and 9-11 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nocker et al. (US 2009/0185993) in view of Crne et al. (US 2016/0120285, of record).
Nocker et al. teaches a process for colouring and permanent shaping keratin fibres (see abstract).  Nocker et al. teaches that the process includes step “c”, applying an aqueous composition comprising at least one reducing agent (i.e. pretreating the hair with at least one non-polymeric primer composition to form modified hair, see abstract). Nocker et al. teaches that the process includes step “d”, applying an aqueous oxidizing composition comprising at least one reducing agent onto hair (i.e. pretreating the hair with at least one non-polymeric primer composition to form modified hair, see abstract).  Nocker et al. teaches that the pH of the composition used in step is between about 6.5 and 10.5, preferably about 7 to 9.5 (see [0033]). Nocker et al. specifically teaches that the composition for step “c” includes ammonia and polyquaternium-16 (i.e. a surfactant) and does not include a dyestuff, a chromophore, a fluorophore, an oxidative dye primary developer, an oxidative dye coupler or a direct dye (see Example 1). Nocker et al. teaches that the compositions can generally include surfactants selected from anionic, nonionic, cationic and amphoteric surfactants (i.e. the composition of step “b” can also include a surfactant, see [0047]).  Nocker et al. teaches that the process also includes step “e”, which includes applying an aqueous colouring composition to the hair (see abstract).
Nocker et al. does not teach treating the modified hair with a hair colouring system comprising at least one cationic polymer having at least one covalently bonded pendant and/or in-chain chromophore and/or fluorophore to form a cationic polymer layer on the modified hair, d) overlaying the layer of cationic polymer on the modified hair with at least one anionic polymer optionally having at least one covalently bonded pendant and/or in-chain chromophore and/or fluorophore to form a dual polymeric layer on the modified hair.
Crne et al. teaches a method for colouring hair wherein a first composition comprising at least one cationic polymer and a second composition comprising at least one anionic polymer are alternately applied to the hair (see abstract). Crne et al. teaches that the term “cationic coloured polymer” is defined to mean any cationic polymer comprising at least one chromophore and/or at least one fluorophore either in the skeleton or as pendent group (see [0021]). Crne et al. teaches that the term “anionic coloured polymer” it is defined to mean any anionic polymer comprising at least one chromophore and/or at least one fluorophore either in the skeleton or as pendent group (see [0024]).  Crne et al. teaches that in the method, the cationic polymer can be a cationic coloured polymer (see [0058]) and the anionic polymer can be an anionic coloured polymer (see [0072]).  Crne et al. teaches that the method is particularly advantageous as it is possible to provide the hair with the desired colour result and colour intensity in an easy manner (see [0039]). Crne et al. teaches that increasing the number of layers which are applied to the hair it is possible to obtain hair colorations having increased colour intensity, and the method allows the user may decide on how many times the sequence of steps should be repeated and therefore have a better control over the colour result which is obtained on hair (see [0040]). Crne et al. teaches that the hair may be pretreated to modify the number of positive or negative charges, such as by pH change, oxidation, or reduction (see [0053]).
Regarding claims 1, 2, and 3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the cationic coloured polymer and the anionic coloured polymer layered system taught by Crne et al. in the coloring step of Nocker et al.  One would be motivated to do so with a reasonable expectation of success as Nocker et al. teaches a method of coloring hair which includes a step of applying a colouring composition to the hair, and Crne et al. teaches that applying a cationic coloured polymer a anionic coloured polymer as a coloring composition is particularly advantageous as it is possible to provide the hair with the desired colour result and colour intensity in an easy manner, allowing the user to select the number of layers applied to control the colour result which is obtained on hair.  Further, Crne et al. teaches that the hair may be pretreated to modify the number of positive or negative charges, such as by pH change, oxidation, or reduction (see [0053]).
Regarding claim 4, Nocker et al. teaches that the compositions can generally include surfactants selected from anionic, nonionic, cationic and amphoteric surfactants (see [0047]).  
Regarding claim 5, Nocker et al. teaches that the surfactant can be selected from alkyl betaines and alkyl amphoacetates (see [0050]).
Regarding claim 6, Nocker et al. teaches that the at least one oxidizing agent used in step “d” preferable comprises hydrogen peroxide as an oxidizing agent at a concentration of preferably 1 to 5% (see [0036]).
Regarding claim 9, Nocker et al. teaches applying an aqueous reducing composition (i.e. a first primer composition) and then applying a composition comprising at least one oxidizing agent (i.e. step b) is carried out and further comprises treating the hair with a second primary composition which is different from the first primer composition, see abstract).
Regarding claims 10 and 11, Nocker et al. teaches that the compositions can generally include surfactants selected from anionic, nonionic, cationic and amphoteric surfactants (see [0047]).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611